Order of the Supreme Court, Queens County, dated December 7, 1967, which denied appellants’ motion to amend their bill of particulars, reversed, on the law and the facts, without costs, and motion (1) granted on condition appellant Ferdine Gaston submit to a pretrial physical examination and appellants submit to oral pretrial examinations, within 30 days after entry of the order hereon, if respondents shall demand such examinations upon 10 days’ written notice; and (2) denied in the event appellants default in submitting to such examinations after such demand. In our opinion, under all the circumstances, the exercise of a sound discretion and the interests of justice require that appellants be allowed to amend their bill of particulars to include additional claimed injuries and expenses upon the condition stated. Christ, Acting P. J., Brennan, Benjamin, Munder and Martuscello, JJ., concur.